            Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 1 of 10



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA AGENTS ALLIANCE, LLC, )
     an Oklahoma limited liability company, )
                                            )
           Plaintiff/Counterclaim           )
           Defendant,                       )
                                            )
v.                                          )           Case No. CIV-17-1343-F
                                            )
CHRIS TORRES, an individual,                )
DANIEL O’NEIL, an individual,               )
THE AFFINITIES GROUP, LLC, d/b/a            )
     TAG-THE AFFINITIES GROUP, an           )
     Oklahoma limited liability company,    )
JOHN DOE COMPANY, a Colorado                )
     corporation,                           )
                                            )
           Defendants/Counterclaimants.     )

               ANSWER TO COUNTERCLAIM OF DANIEL O’NEIL

       Plaintiff/Counterclaim Defendant Oklahoma Agents Alliance, LLC (“OAA”), for

its answer to the Counterclaim of Defendant/Counterclaimant Daniel O’Neil [Doc. No.

67], states as follows:

       1.      OAA admits Defendant/Counterclaimant O’Neil (“O’Neil”) is an individual

and citizen of the State of Oklahoma.

       2.      OAA admits it is a limited liability company organized in the State of

Oklahoma.

       3.      OAA denies the allegations stated in paragraph 3 of the Counterclaim for the

same reasons stated in its Motion to Dismiss the Counterclaims of Defendants and

Counterclaimants Chris Torres and The Affinities Group, LLC [Doc. No. 20]. Specifically,
           Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 2 of 10



OAA denies that this Court has supplemental jurisdiction over the claims stated in the

Counterclaim because the claims are not part of the same case or controversy presented by

OAA’s First Amended Complaint [Doc. No. 8].

      4.       OAA admits the allegations stated in paragraph 4 of the First Amended

Counterclaim but denies that OAA’s business consists solely of insurance agency

aggregation.

      5.       OAA admits that there are other insurance agency aggregators conducting

business in the State of Oklahoma.

      6.       OAA admits that it was co-founded by Warren “Tony” Caldwell

(“Caldwell”) in 2000.

      7.       OAA admits the allegations stated in paragraph 7 of the Counterclaim.

      8.       OAA admits the allegations stated in paragraph 8 of the Counterclaim.

      9.       OAA admits the allegations stated in paragraph 9 of the Counterclaim.

      10.      OAA admits the allegations stated in paragraph 10 of the Counterclaim.

      11.      OAA admits the allegations stated in paragraph 11 of the Counterclaim to

the extent they are consistent with the terms of the LLC Membership Purchase Agreement

described therein (“AAA Agreement”). To the extent the allegations stated in paragraph

11 of the Counterclaim are not consistent with the terms of the AAA Agreement, OAA

denies the same.

      12.      OAA admits the allegations stated in paragraph 12 of the Counterclaim.

      13.      OAA is without sufficient information to admit or deny the allegations in

paragraph 13 of the Counterclaim and therefore denies the same.

                                            2
          Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 3 of 10



       14.    OAA admits the allegations stated in paragraph 14 of the Counterclaim to

the extent they are consistent with the terms of the Confidential Purchase, Sale and Release

Agreement described therein and filed under seal with the Court [Doc. No. 23] (“OAA

Agreement”). To the extent the allegations stated in paragraph 14 of the Counterclaim are

not consistent with the terms of the OAA Agreement, OAA denies the same.

       15.    OAA admits the allegations stated in paragraph 15 of the Counterclaim.

       16.    OAA is without sufficient information to admit or deny the allegations stated

in paragraph 16 of the Counterclaim and therefore denies the same.

       17.    OAA is without sufficient information to admit or deny the allegations stated

in paragraph 17 of the Counterclaim and therefore denies the same.

       18.    OAA is without sufficient information to admit or deny the allegations stated

in paragraph 18 of the Counterclaim and therefore denies the same.

       19.    OAA admits that it became aware of TAG’s operations in 2017.

       20.    OAA admits that its counsel sent the letter described in paragraph 20 of the

Counterclaim (“October 17 Letter”). OAA admits the allegations stated in paragraph 20

of the Counterclaim to the extent they are consistent with the October 17 Letter. To the

extent the allegations stated in paragraph 20 of the Counterclaim are not consistent with

the terms of the October 17 Letter, OAA denies the same. OAA specifically denies that

the October 17 Letter made any false accusations.

       21.    OAA admits the allegations stated in paragraph 21 of the Counterclaim to

the extent they are consistent with the October 17 Letter. To the extent the allegations

stated in paragraph 21 of the Counterclaim are not consistent with the October 17 Letter,

                                             3
          Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 4 of 10



OAA denies the same. OAA specifically denies that the October 17 Letter made any false

accusations. As described in paragraph 21 of the Counterclaim, the October 17 Letter was

a protected settlement communication.

      22.    OAA admits the allegations stated in paragraph 22 of the Counterclaim to

the extent they are consistent with the October 17 Letter. To the extent the allegations

stated in paragraph 22 of the Counterclaim are not consistent with the October 17 Letter,

OAA denies the same. As described in paragraph 22 of the Counterclaim, the October 17

Letter was a protected settlement communication.

      23.    OAA admits that a declaratory action against OAA was filed in Oklahoma

state court. OAA denies that the claims asserted in the declaratory action had any merit.

      24.    OAA admits that a letter was sent on November 7, 2017 (“November 7

Letter”) as described in paragraph 24 of the Counterclaim. OAA admits the allegations

stated in paragraph 24 of the Counterclaim to the extent they are consistent with the

November 7 Letter.      To the extent the allegations stated in paragraph 24 of the

Counterclaim are not consistent with the terms of the November 7 Letter, OAA denies the

same. As described in paragraph 24 of the Counterclaim, the November 7 Letter was a

protected settlement communication.

      25.    OAA admits the allegations stated in paragraph 25 of the Counterclaim to

the extent they are consistent with the November 7 Letter. To the extent the allegations

stated in paragraph 25 of the Counterclaim are not consistent with the terms of the

November 7 Letter, OAA denies the same.            As described in paragraph 25 of the

Counterclaim, the November 7 Letter was a protected settlement communication.

                                            4
         Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 5 of 10



      26.    OAA admits the allegations stated in paragraph 26 of the Counterclaim to

the extent they are consistent with the November 7 Letter. To the extent the allegations

stated in paragraph 26 of the Counterclaim are not consistent with the terms of the

November 7 Letter, OAA denies the same.          As described in paragraph 26 of the

Counterclaim, the November 7 Letter was a protected settlement communication.

      27.    OAA admits the allegations stated in paragraph 27 of the Counterclaim to

the extent they are consistent with correspondence described therein. To the extent the

allegations stated in paragraph 27 of the Counterclaim are not consistent with

correspondence described therein, OAA denies the same. As described in paragraph 27 of

the Counterclaim, said correspondence was a protected settlement communication.

      28.    OAA denies the allegations stated in paragraph 28 of the Counterclaim.

      29.    OAA admits the allegations stated in paragraph 29 of the Counterclaim.

      30.    OAA is without sufficient information to admit or deny the allegations stated

in paragraph 30 of the Counterclaim with respect to the decisions of LeBlanc and

Wiedemann. OAA specifically denies that it made any threats to LeBlanc or Wiedemann.

OAA admits the allegations stated in paragraph 30 of the Counterclaim to the extent they

are consistent with the contents of the pleadings referenced in paragraph 30 of the

Counterclaim. To the extent the allegations stated in paragraph 30 of the Counterclaim are

not consistent with the contents of the pleadings referenced in paragraph 30 of the

Counterclaim, OAA denies the same.

      31.    OAA admits that it sent the letter described in paragraph 31 of the

Counterclaim (“OAA Letter”). OAA admits the allegations stated in paragraph 31 of the

                                            5
             Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 6 of 10



Counterclaim to the extent they are consistent with the OAA Letter. To the extent the

allegations stated in paragraph 31 of the Counterclaim are not consistent with the terms of

the OAA Letter, OAA denies the same. OAA specifically denies that the OAA Letter made

any false accusations.

       32.      OAA is without sufficient information to admit or deny the allegations stated

in paragraph 32 of the Counterclaim and therefore denies the same.

                  COUNT I – Oklahoma Deceptive Trade Practices Act

       33.      OAA incorporates its response to paragraphs 1-32 of the Counterclaim by

reference.

       34.      OAA admits that 78 O.S. § 53(A)(8) contains the language quoted in

paragraph 34 of the Counterclaim. OAA denies that it engaged in any deceptive trade

practice.

       35.      OAA admits that 78 O.S. § 53(B) contains the language quoted in paragraph

35 of the Counterclaim. OAA denies that it engaged in any deceptive trade practice.

       36.      OAA denies the allegations stated in paragraph 36 of the Counterclaim.

       37.      OAA denies the allegations stated in paragraph 37 of the First Amended

Counterclaim.

       38.      OAA denies the allegations stated in paragraph 38 of the Counterclaim.

       39.      OAA denies the allegations stated in paragraph 39 of the Counterclaim.

       40.      OAA denies the allegations stated in paragraph 40 of the Counterclaim and

specifically denies that Defendant/Counterclaimant is entitled to injunctive relief.



                                              6
             Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 7 of 10



                              COUNT II – Abuse of Process

      41.       OAA incorporates its response to paragraphs 1-40 of the Counterclaim by

reference.

      42.       OAA denies the allegations stated in paragraph 42 of the Counterclaim.

      43.       OAA denies the allegations stated in paragraph 43 of the Counterclaim.

      44.       OAA denies the allegations stated in paragraph 44 of the Counterclaim.

      45.       OAA denies the allegations stated in paragraph 45 of the Counterclaim.

      46.       OAA denies the allegations stated in paragraph 46 of the Counterclaim.

      47.       OAA denies the allegations stated in paragraph 47 of the Counterclaim.

      48.       OAA denies the allegations stated in paragraph 48 of the Counterclaim.

      49.       OAA denies the allegations stated in paragraph 49 of the Counterclaim and

specifically denies that Defendant/Counterclaimant is entitled to punitive damages.

                                 PRAYER FOR RELIEF

      Wherefore, OAA respectfully requests that this Court grant judgment against

Defendant/Counterclaimant on each claim alleged in the Counterclaim, award OAA its

costs and fees in defending the same, and grant such other relief as this Court deems just

and proper.

                               AFFIRMATIVE DEFENSES

      1.        This Court lacks subject matter jurisdiction over the claims alleged in the

Counterclaim, for the same or similar reasons as those explained in OAA’s Motion to

Dismiss the Counterclaims of Defendants and Counterclaimants Chris Torres and The

Affinities Group, LLC [Doc. No. 20].

                                              7
           Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 8 of 10



      2.      The Counterclaim fails to state a claim on which relief can be granted, for

the same or similar reasons as those explained in OAA’s Motion to Dismiss the

Counterclaims of Defendants and Counterclaimants Chris Torres and The Affinities

Group, LLC [Doc. No. 20].

      3.      The OAA Letter was protected by the litigation privilege and the Noerr-

Pennington doctrine.

      4.      Defendant/Counterclaimant has acted in bad faith in bringing his Oklahoma

Deceptive Trade Practices Act claim and therefore OAA is entitled to its attorneys’ fees

incurred in defending the same under 78 O.S. § 54(C).

      5.      The claims alleged by Defendant/Counterclaimant are predicated on

correspondence that is confidential and inadmissible under Fed. R. Evid. 408.

      6.      Defendant/Counterclaimant has not plead and cannot demonstrate facts

sufficient to support an award of punitive damages under 23 O.S. § 9.1.

      7.      The OAA Agreement did not waive or release OAA’s claims in this matter.

      8.      The OAA Agreement was executed approximately one year before the events

giving rise to OAA’s claims in this matter and therefore could not have prospectively

waived or released said claims.

      9.      Accord and satisfaction.

      10.     Waiver.

      11.     Estoppel.

      12.     Laches.

      13.     Unclean hands.

                                            8
Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 9 of 10



                             Respectfully Submitted,

                             s/ Michael A. Furlong
                             David A. Elder, OBA # 201687
                             Michael A. Furlong, OBA # 31063
                             HARTZOG CONGER CASON & NEVILLE
                             1600 Bank of Oklahoma Plaza
                             201 Robert S. Kerr Avenue
                             Oklahoma City, Oklahoma 73102
                             (405) 235-7000 | (405) 996-3043 (fax)
                             delder@hartzoglaw.com
                             mfurlong@hartzoglaw.com
                             ATTORNEYS FOR PLAINTIFF
                             OKLAHOMA AGENTS ALLIANCE,
                             LLC




                             9
         Case 5:17-cv-01343-F Document 70 Filed 10/26/18 Page 10 of 10



                             CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of October, 2018, I electronically transmitted
the attached document to the Clerk of Court using the ECF system for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Filing to the following
ECF registrants:

       D. Todd Riddles
       triddles@cheeklaw.com

       Gregory D. Winningham
       gwinningham@cheeklaw.com

       Tim N. Cheek
       tcheek@cheeklaw.com

       Tyler J. Coble
       tcoble@cheeklaw.com

       ATTORNEYS FOR DEFENDANTS/
       COUNTERCLAIMANTS CHRIS TORRES,
       THE AFFINITIES GROUP, LLC, &
       DANIEL O’NEIL

                                                   s/ Michael A Furlong
                                                   Michael A. Furlong




                                              10
